            Case 4:17-cr-00242-JAS-EJM Document 70 Filed 08/08/19 Page 1 of 8



     Thomas E. Higgins
 1
     LAW OFFICES OF THOMAS E. HIGGINS
 2   325 West Franklin Street
     Tucson, Arizona 85701
 3   (520) 624-8663
     State Bar No: 04324
 4
     Attorney for Dennis Raymond McPherron
 5

 6                           IN THE UNITED STATES DISTRICT COURT
 7                                IN THE DISTRICT OF ARIZONA
 8
     THE UNITED STATES OF AMERICA,                   Case No: CR17-00242-JAS-(EJM)
 9
                Plaintiff,
     vs.                                             EVIDENTIARY HEARING
10                                                   MEMORANDUM
     DENNIS RAYMOND MCPHERRON,
11
                Defendant.                           HON. JAMES A. SOTO
12
           COMES NOW, the Defendant, Dennis McPherron, by and through undersigned counsel,
13
     submits the forgoing Pretrial Memorandum of Points and Authorities.
14

15                            RESPECTFULLY SUBMITTED, this August 8, 2019.

16
                                             Law Office of THOMAS HIGGINS, P.L.L.C.
17

18                                               By: /s/Thomas E. Higgins
                                                      THOMAS E. HIGGINS
19
                                                      Attorney for Dennis R. McPherron
20

21

22

23

24

25

26

27

28

                                                Page 1 of 8
             Case 4:17-cr-00242-JAS-EJM Document 70 Filed 08/08/19 Page 2 of 8



     I.     FACTS:
 1
           On February 17, 2016, Dennis McPherron, the Defendant was stopped at the Mariposa
 2
     Port of Entry in Nogales, Arizona. He had in his possession several bird feathers, including
 3
     Golden and Bald Eagle feathers. The Defendant failed to declare the feathers on the United
 4   States Fish and Wildlife Service Form 3-177 — Declaration for the Importation or Exportation
 5   of Fish or Wildlife.
 6         The Golden and Bald Eagle Protection Act, prohibits the "taking" of “parts, nests, or

 7   eggs…” of the protected birds without a permit. 16 U.S.C. § 668. Under the Act, persons who
     "take, possess, sell, purchase, barter, offer to sell, purchase or barter, transport, export or
 8
     import, at any time or any manner, any bald eagle ... [or any golden eagle], alive or dead, or
 9
     any part, nest, or egg thereof” may be subjected to criminal penalties.1 Mr. McPherron
10
     acquired the feathers in question, in the United States, prior to his trip to Mexico. However,
11   before leaving the United States, Mr. McPherron failed to complete a USFWS Form 3-177 to
12   notify Customs that he was leaving the country with the feathers. He was indicted on
13   February 15, 2017, for violating 18 USC § 545.

14         Mr. McPherron is 73 years-old. Though he lacks Native American blood, he identifies as
     such, and has been accepted as a member of Haudenosaunee/Tuscarora tribe. Mr.
15
     McPherron is a Shaman for the Native American Church, and uses the feathers as part of
16
     customary and religious ceremonies. He has been practicing as a Shaman and Healer for
17
     several years. As part of his work and religious practice, Mr. McPherron travels across the
18   United States visiting various Native Tribes to perform and participate in various traditional
19   ceremonies.
20
          II. LAW/ ARGUMENT:
21

22
          A. 18 U.S.C. § 545 – ‘SMUGGLING GOODS INTO THE UNITED STATES’ IS A
             SPECIFIC INTENT CRIME:
23
           The Defendant is charged with smuggling goods into the United States in violation of 18
24   U.S.C. § 545. However, as discussed above, Mr. McPherron acquired the feathers long before
25   he left the United States. He failed to declare the feathers on the United States USFWS Form

26   1
      In June 2007, the bald eagles were removed from the Endangered Species List. As of 2009, the Act has made it
     possible for one to obtain a permit to move from operating utilities and airports. See, U.S. Fish and Wildlife Service,
27
     “Bald & Golden Eagle Information” https://www.fws.gov/birds/management/managed-species/bald-and-golden-
     eagle-information.php (accessed 2/23/2019). See also, United States v. Antoine, 318 F.3d 919, 921 (9th Cir. 2003).
28

                                                         Page 1 of 8
           Case 4:17-cr-00242-JAS-EJM Document 70 Filed 08/08/19 Page 3 of 8



     3-177 — “Declaration for the Importation or Exportation of Fish or Wildlife” before he
 1
     travelled outside the country. Likewise, upon returning to the United States, Mr. McPherron
 2
     did not fill out a form.
 3
        Despite not having filled out the required forms prior to exiting/entering the country, Mr.
 4   McPherron lacked the requisite intent to violate either paragraph of 18 U.S.C. § 545. The
 5   relevant portions of that statute state:
 6         Whoever knowingly and willfully, with intent to defraud the United States,
           smuggles, or clandestinely introduces or attempts to smuggle or clandestinely
 7         introduce into the United States any merchandise which should have been
           invoiced
 8
           Whoever fraudulently or knowingly imports or brings into the United States, any
 9         merchandise contrary to law, or receives, conceals, buys, sells, or in any manner
           facilitates the transportation, concealment, or sale of such merchandise after
10
           importation, knowing the same to have been imported or brought into the United
11         States contrary to law—
           Proof of defendant’s possession of such goods, unless explained to the
12
           satisfaction of the jury, shall be deemed evidence sufficient to authorize
13         conviction for violation of this section.

14
       B. STATUTORY LANGUAGE/CONSTRUCTION SUPERSEDE IN CONTROVERSIES
15        CONCERNING REQUISITE MENTAL STATE.
16      Our Courts repeatedly revert to statutory construction to resolve disputes over the mental

17   state required for conviction under a particular statute. “[t]he definition of the elements of a

18
     criminal offense is entrusted to the legislature, particularly in the case of federal crimes,
     which are solely creatures of statute." Liparota v. United States, 471 U. S. 419 (1985); citing
19
     United States v. Hudson, 7 Cranch 32 (1812). In determining the mental state under federal
20
     crime requires "construction of the statute and . . . inference of the intent of Congress."
21
     United States v. Balint, 258 U. S. 250, 253 (1922). The courts have devised words “working
22   formulae” to instruct juries regarding the meaning of various “terms as ‘felonious intent,’
23   ‘criminal intent,’ ‘malice aforethought,’ ‘guilty knowledge,’ ‘fraudulent intent,’ ‘willfulness,’
24   ‘scienter,’ to denote guilty knowledge, or mens rea, to signify an evil purpose or mental

25
     culpability.” Morissette v. United States, 342 U. S. 246, 252 (1952). “By use or combination of
     these various tokens, they have sought to protect those who were not blameworthy in mind
26
     from conviction of infamous common-law crimes.” Id. (emphasis added). Therefore, an
27
     analysis necessary begins with the “statutory terms in accordance with their ordinary
28

                                                  Page 2 of 8
           Case 4:17-cr-00242-JAS-EJM Document 70 Filed 08/08/19 Page 4 of 8



     meaning, unless the statute clearly expresses an intention to the contrary." I.R. ex rel. E.N. v.
 1
     L.A. Unified Sch. Dist., 805 F.3d 1164, 1167 (9th Cir. 2015).
 2
            1) THE COURTS GENERALLY DISFAVOR STATUTES THAT LACK A MENS REA
 3
               REQUIREMENT:
 4      The United States Supreme Court stated that "offenses that require no mens rea generally

 5   are disfavored[.]" Staples v. United States, 511 U.S. 600, 606, 114 S.Ct. 1793, 1797, 128
     L.Ed.2d 608 (1994). "[t]he existence of a mens rea is the rule of, rather than the exception
 6
     to, the principles of Anglo-American criminal jurisprudence." Id. at 605, 114 S.Ct. at 1797
 7
     (citation omitted). Accordingly, "some indication of congressional intent, express or implied, is
 8
     required to dispense with mens rea as an element of a crime." Id. at 606, 114 S.Ct. at 1797.
 9
     Moreover, "silence on this point by itself does not necessarily suggest that Congress intended
10   to dispense with a conventional mens rea element, which would require that the defendant
11   know the facts that make his conduct illegal." Id. at 605, 114 S.Ct. at 1797 (citation omitted).
12
            2) JUDICIAL INTERPRETATION ERRS ON THE SIDE OF CONSTRUING A REQUIRED
13
               MENTAL STATE.
        The Supreme Court generally avoids construing criminal statutes as imposing strict
14
     liability. Staples, at 607 n. 3, 114 S.Ct. at 1798 n. 3 (citing United States v. Int'l Minerals &
15
     Chem. Corp., 402 U.S. 558, 563-64, 91 S.Ct. 1697, 1700-01, 29 L.Ed.2d 178 (1971)).
16
     "Whether criminal intent or guilty knowledge is an essential element of a statutory offense is
17   to be determined by the language of the act in connection with its manifest purpose and
18   design." Planned Parenthood, Sioux Falls Clinic v. Miller, 63 F.3d 1452, 1464 (8th Cir.1995);
19   citing South Dakota v. Nagel, 279 N.W.2d 911, 915 (S.D.1979).

20
        The courts take into consideration several factors in determining legislative intent before
     they are willing to impose liability without fault. Including: (1) the legislative history; (2)
21
     guidance from other statutes; (3) the severity of the punishment provided for the crime; (4)
22
     the seriousness of harm to the public which may follow from the prohibited conduct; (5) “the
23
     accused's opportunity to ascertain the true facts (whether legislation really meant to impose
24   liability on one who was without fault because he lacked knowledge of these facts” (6) the
25   difficulty prosecuting officials would have in proving a mental state for this type of crime; and

26   (7) number of prosecutions to be expected. Wayne R. LaFave, 1 Substantive Criminal Law

27
     Strict Liability § 5.5 (2d ed.); cited in State v. Jones, 2011 S.D. 60, ¶ 12 n. 1, 804 N.W.2d
     409, 413 n. 4. (2011).
28

                                                 Page 3 of 8
           Case 4:17-cr-00242-JAS-EJM Document 70 Filed 08/08/19 Page 5 of 8



        The Ninth Circuit in emphasized the Court’s ruling in Morissette, stated “the courts should
 1
     be most reluctant when interpreting statutes to dispense with a mens rea requirement absent
 2
     a clear legislative intention to do so.” United States v. Launder, 743 F.2d 686, 689 (9th
 3
     Cir.1984). Citing Morissette (“The spirit of the doctrine which denies to the federal judiciary
 4   power to create crimes forthrightly admonishes that we should not enlarge the reach of
 5   enacted crimes by constituting them from anything less than the incriminating components
 6   contemplated by the words used in the statute.”) 263, 72 S.Ct. at 249, supra (footnote

 7
     omitted).
        This year the Ninth Circuit ruled held "[i]n determining what mental state is required to
 8
     prove a violation of the statute, we look to its words and the intent of Congress." US. v.
 9
     Price, No. 15-50556, (9th Cir. 2019); Citing United States v. Johal, 428 F.3d 823, 826 (9th
10
     Cir. 2005); and Staples v. United States, 511 U.S. 600, 605 (1994) (“We keep in mind the
11   "background rules of the common law in which the requirement of some mens rea for a
12   crime is firmly embedded.").
13
       C. THE MENTAL STATE REQUIRED UNDER § 545 IS CLEAR, AND THE
14        DEFENDANT LACKED THE REQUISITE MENTAL STATE.
        The first paragraph of § 545 requires the defendant to import/export prohibited items
15
     “knowingly and willfully, with intent to defraud.” While the second requires the defendant to
16
     do so “fraudulently or knowingly.” The Supreme Court has interpreted statutes with far less
17
     lexical indicia of mental state, as requiring specific intent.
18
     In Liparota v. United States, the Court found a specific intent requirement in the language of
19   food stamp fraud statute, which stated, "whoever knowingly uses, transfers, acquires, alters,
20   or possesses coupons or authorization cards in any manner not authorized by [the statute] or
21   the regulations." 471 U.S. 419, 420, 105 S.Ct. 2084, 85 L.Ed.2d 434 (1985). The Court
     rejected the government's argument that the statute contained no mens rea requirement,
22
     and held that it requires a showing that the defendant knew his conduct to be unauthorized
23
     by statute or regulations. Id. at 425, 105 S.Ct. 2084.
24
        Equally, the Supreme Court examined the use of the term “knowingly” in the Protection of
25
     Children Against Sexual Exploitation Act of 1977. See generally, United States v. X-Citement
26   Video, Inc., 513 U.S. 64 (1994). The Court’s decision hinged on the “the critical
27   determination“ was whether the term "knowingly," in the phrases "knowingly transports or

28   ships" and "knowingly receives, or distributes" modifies not only those verbs but also the

                                                 Page 4 of 8
               Case 4:17-cr-00242-JAS-EJM Document 70 Filed 08/08/19 Page 6 of 8



         phrase "the use of a minor." Id. at 69-70 The Court held that "[t]he most natural
 1
         grammatical reading . . . suggests that the term `knowingly' modifies only the surrounding
 2
         verbs: transports, ships, receives, distributes, or reproduces." Id. at 81. The Stated, “the
 3
         presumption in favor of a scienter requirement should apply to each of the statutory
 4       elements that criminalize otherwise innocent conduct." Id. at 72.
 5          In a case specifically dealing with 18 U.S.C. § 545, Third Circuit stated, "the meaning of
 6       `defraud' must be interpreted in the context of the particular statute that uses the term. . . .

 7
         United States v. Menon, 24 F.3d 550 (3d Cir.1994). Id. at 556. The Court held that “because
         the meaning of defraud is ambiguous in the context of § 545, that section requires an intent
 8
         to cause a deprivation of property or money.” Id. at 558, citing McNally v. United States, 483
 9
         U.S. 350, 107 S.Ct. 2875, 97 L.Ed.2d 292 (1987). Similarly, the Ninth Circuit has held that
10
         inclusion of the term "willfully," in a statute prohibiting the export of ammunition, made it
11       clear that Congress intended to punish only those who exported ammunition knowing that it
12       was unlawful to do so. United States v. Lizarraga-Lizarraga, 541 F.2d 826, 828 (9th Cir.
13       1976). See also United States v. Bishop, 412 U.S. 346, 360, 93 S.Ct. 2008, 2017, 36 L.Ed.2d

14
         941 (1973) (holding that "The word `willfully' in these statutes generally connotes a
         voluntary, intentional violation of a known legal duty. It has formulated the requirement of
15
         willfulness as `bad faith or evil intent,' or `evil motive…”).2
16
            When a statute requires “willful“ action, the Courts have held that, mere negligence or
17
         even gross negligence, do not satisfy the mens rea requirement. United States v. Colacurcio,
18       514 F.2d 1, 8 (9th Cir.1975); United States v. Klee, 494 F.2d 394, 395 and n. 1 (9th Cir.),
19       cert. denied, 419 U.S. 835, 95 S.Ct. 62, 42 L.Ed.2d 61 (1974). Rather, the government must
20       show the defendant's act was “voluntary and purposeful, and if committed with the specific

21
         intent…” United States v. Swanson, 509 F.2d 1205, 1210 (8th Cir.1975).
            "When interpreting federal criminal statutes that are silent on the required mental state,
22
         we read into the statute only that mens rea which is necessary to separate wrongful conduct
23
         from otherwise innocent conduct." Elonis v. United States, 135 S. Ct. 2001, 2010 (2015).
24
         Reasonably, when a statute such § 545 enumerates the required mental state, the
25       court will not uphold a conviction in the absence of proof of that mental state.
26

27   2
      See also McCarthy v. United States, 394 U.S. 459, 471, 89 S.Ct. 1166, 22 L.Ed.2d 418 (1969); Sansone v. United
     States, 380 U.S. 343, 353, 85 S.Ct. 1004, 13 L.Ed.2d 882 (1965); James v. United States, 366 U.S. 213, 221, 81 S.Ct.
28   1052, 6 L.Ed.2d 246 (1961); United States v. Murdock, 290 U.S. 389, 394-98, 54 S.Ct. 223, 78 L.Ed. 381 (1933).

                                                        Page 5 of 8
          Case 4:17-cr-00242-JAS-EJM Document 70 Filed 08/08/19 Page 7 of 8



            1) WHILE § 545 CONTAINS A STATUTORY PRESUMPTION PERMITTING
 1
               CONVICTION BASED ON POSSESSION, THE GOVERNMENT MUST STILL PROVE
 2             MENS REA.
        In Matalon, the defendant challenged the constitutionality of the statutory presumption in
 3
     18 U.S.C. § 545. United States v. Matalon, 425 F.2d 70 (2d Cir.1970). The Court held the jury
 4
     instruction and statutory presumption in were not unconstitutional, stating “a statutory
 5
     presumption cannot be sustained if there be no rational connection between the fact proved
 6   and the ultimate fact presumed if the inference of the one from proof of the other is arbitrary
 7   because of lack of connection between the two in common experience.” Id. at 71, Citing Tot
 8   v. United States, 319 U.S. 463, 467-468, 63 S.Ct. 1241, 87 L.Ed. 1519 (1943). See also,

 9   United States v. Bentley, 875 F.2d 1114, 1118 (5th Cir. 1989) (“an inference of guilt as to all
     elements of the offenses charged beyond a reasonable doubt, independently of the statutory
10
     presumption allowing conviction for smuggling upon proof of mere possession”). However,
11
     “where the inference is so strained as not to have a reasonable relation to the circumstances
12
     of life as we know them it is not competent for the legislature to create it as a rule governing
13   the procedure of courts.” Id.
14      The Supreme Court ruled in Turner, in criminal cases statutes permitting the inference of
15   one fact from the proof of another, must be subjected to scrutiny by the courts to prevent

16   "conviction upon insufficient proof.” Turner v United States, 396 US 398, 405; 90 S Ct 642,
     649 (1970), citing Leary v. United States, 395 U. S. 6, 37 (1969). Referring to the statute in
17
     this case, the Supreme Court explicitly reiterated the mens rea requirement stating:
18
           “For the Government to secure a conviction under § 545, it must prove the
19
           physical act of unlawful importation as well as a knowing and willful intent to
20         defraud the United States. An acquittal on the criminal charge may have involved
           a finding that the physical act was not done with the requisite intent.” One Lot
21         Emerald Cut Stones and One Ring v. United States, 409 U.S. 232, 234, 93 S.Ct.
           489, 491, 34 L.Ed.2d 438, 440 (1972) (emphasis added).
22

23
        Thus, here, the government must prove that Mr. McPherron failed to fill out a USFWS
     Form 3-177 when exiting/entering the United States “knowingly and willfully, with intent to
24
     defraud.” However, Mr. McPherron lacked the requisite mental state to be found guilty under
25
     the statute. He took his own feathers, which he had acquired long ago (in the United States),
26
     and travelled with them outside the country. He then returned to the United States with
27   those same feathers. Mr. McPherron travelled with the feathers as part of his religious healing
28   activities. Mr. McPherron is a Shaman for the Native American Church, and uses the feathers

                                               Page 6 of 8
            Case 4:17-cr-00242-JAS-EJM Document 70 Filed 08/08/19 Page 8 of 8



      as part of customary and religious ceremonies. He was merely practicing his protected
 1
      religious activities, and had no intent to defraud the United States.
 2
         Mr. McPherron was not charged with violating the Bald and Golden Eagle Protection Act,
 3
      16 U.S.C. § 668. He was charged with smuggling prohibited items under 18 U.S.C. § 545. As
 4    discussed, he did not possess the necessary mens rea warranting a conviction under that
 5    statute.
 6      D. CONCLUSION
         Because Mr. McPherron did not knowing and willfully travel with the feathers with intent to
 7
      defraud the United States, his conviction under 18 U.S.C. §545 would be improper. The
 8
      Government has not introduced any evidence that the Defendant acted with the specific
 9
      intent and bad faith required under the law. Therefore, the Defendant respectfully requests
10    that the court dismiss the charges against him.
11

12                RESPECTFULLY SUBMITTED this 8th day of August 2019.

13                              Law Offices of Thomas Higgins, PLLC
14

15

16                              By:/s/Thomas E. Higgins
                                    Thomas Higgins, Esq.
17                                  Attorney for Dennis Raymond McPherron
18

19
     The above signed does hereby certify that on the above date he electronically transmitted this
20   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
     of Electronic Filing to the following CM/ECF registrants:
21

22
     MICHAEL P. JETTE
23   Assistant United States Attorney

24

25

26

27

28

                                                Page 7 of 8
